Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. A suggested title is “Battery Module and Traction Battery with Locking Device”.
Drawings
1.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they do not include structure recited in the claims such as the module housing flowing coolant, the flow orientation and any inlet and outlet coolant connection structure. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation in Claim 1, “can be able” makes it unclear if the limitation is required or merely desired. Claims 2-15 depend from claim 1 and rejected based on dependency.
2.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation in claims 1-3 and 10 “in particular” makes it unclear whether the function or structure is required. Claims 4-9 and 11-15 depend from claim 1 and rejected based on dependency.
3.	Claim 12 recites the limitations "the respective slider" and “the intermediate plate” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Submaranian (US 9,461,286).
 [Claim 1] Regarding claim 1, Submaranian discloses a battery module for a traction battery of an electric vehicle, the battery module comprising a battery cell stack (60); and a module housing (14) wherein the module housing has a first housing part (top and bottom of 14 are first and second parts) and surrounds an interior (FIG 2) in which the battery cell stack is arranged (FIG 2) wherein the battery cell stack is formed from several battery cells which are arranged adjacent to one another in a stacking direction wherein the module housing (FIG 3) able to be flowed through directly by a coolant, in such a way that the battery cells in the interior come directly in contact with the coolant (Column 4, lines 25-30) and wherein the battery module has a locking device (86) which secures the battery cell stack within the interior in a form-fitting manner at least to one of the housing parts (FIG 2, the cell stack is locked to the battery housing).

    PNG
    media_image1.png
    854
    698
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    709
    654
    media_image2.png
    Greyscale

[Claim 2] Regarding claim 2, Submaranian discloses the battery module according to claim 1, wherein: the locking device has at least one slider (See FIGS 4A and 5A illustrating 86 which rotatingly slides from locked FIG 5A to unlocked FIG 4A) which is held within the battery cell stack (FIGS 2-3) the slider is displaceable between a locking position and an unlocking position (See FIGS 4A and 5A illustrating 86 which rotatingly slides from locked to unlocked), and the respective slider in the locking position is in engagement with a latch structure (94 is a latch structure of the cells and mounted to housing part 70 and 82 in FIG 5B) formed on the one housing part, in particular on the first housing part, and in the unlocking position is free of the respective latch structure (FIG 4A shows the latch 86 in the unlocked position. The latch and battery housing of Submaranian is exemplary and can be oriented as desired to secure any size or variation of battery cells).
 [Claim 14] Regarding claim 14, Submaranian discloses a traction battery for a battery electric vehicle, wherein the traction battery has at least one battery module according to claim 1 (Submaranian discloses a battery which provides electric propulsion to the vehicle).
 [Claim 15] Regarding claim 15, Submaranian discloses the traction battery according to claim 14, wherein: the traction battery has a single battery module, such that the battery module represents the traction battery (Submaranian discloses in FIG 2 a single battery (14) which provides electric propulsion to the vehicle).
		Allowable Subject Matter
1.	The dependent claims 3-13 are rejected under 35 USC 112 but would be allowable if those rejections are overcome and the claims rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES M DOLAK/Primary Examiner, Art Unit 3618